Citation Nr: 0829048	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  97-21 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for a bilateral foot disorder, claimed as having 
resulted from hospitalization and medical treatment received 
at a VA Medical Center in 1976.



REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Esq.



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran performed initial active duty for training in the 
U.S. Marine Corps Reserve from August 1972 to February 1973, 
and then served on active duty in the Marine Corps from 
September 1973 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for a 
bilateral foot disorder.

In a September 2000 decision, the Board denied the veteran's 
claim, and he subsequently appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  While the case 
was pending at the Court, the VA General Counsel filed an 
unopposed motion to vacate the Board's September 2000 
decision, based upon changes in law, and to remand the matter 
for readjudication.  In a February 2001 Order, the Court 
granted the motion, vacated the Board's September 2000 
decision, and remanded the matter to the Board for compliance 
with directives that were specified in the motion.

In a February 2002 decision, the Board once again denied the 
veteran's claim, and he again appealed to the Court.  
Thereafter, the veteran's attorney and the VA General Counsel 
filed a joint motion to vacate the Board's February 2002 
decision, and to remand the appeal for readjudication.  In a 
January 2003 Order, the Court granted that motion, vacated 
the Board's February 2002 decision, and remanded the matter 
to the Board for compliance with directives that were 
specified in the joint motion.

In October 2003, the Board remanded for additional 
evidentiary development.  Following that development, the 
case was returned to the Board, and the Board issued a 
decision in August 2005 denying the claim.  The veteran once 
again appealed the decision to the Court, and once again, the 
veteran's attorney and the VA Office of the General Counsel 
filed a joint motion for remand.  In a December 2006 Order, 
the Court granted that motion, vacated the Board's August 
2005 decision, and remanded the veteran's claim to the Board 
for compliance with directives that were specified in the 
joint motion.  The Board in November 2007 remanded the case 
for additional development.  It now returns for further 
review.  


FINDINGS OF FACT

VA medical treatment including surgical treatment, 
hospitalization, and care in 1976 did not result in any 
increase in the veteran's bilateral foot disorder, and did 
not result in additional foot disability.  


CONCLUSION OF LAW

Benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are 
not warranted for the veteran's VA medical treatment 
including surgical treatment, hospitalization, and care in 
1976.  38 U.S.C.A. § 1151 (West 1991); 38 U.S.C.A. §§ 1155, 
5103, 5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.358 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, there is no per se error where, as 
here, the initial adjudication occurred prior to promulgation 
of the VCAA.  Pelegrini.  Nonetheless, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) remain applicable, including 
provisions pertaining to when notice is issued.  

Notice errors may be cured by subsequent legally adequate 
VCAA notice, followed by readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above requirements in this case.  By the 
most recent VCAA letter in December 2007, together with a 
supplement to that letter sent the same month, the veteran 
was informed of the notice and duty-to-assist provisions of 
the VCAA addressing his claim for benefits for a bilateral 
foot disorder pursuant to the provisions of 38 U.S.C.A. 
§ 1151.

This December 2007 notice preceded readjudication of the 
claim by a June 2008 SSOC, and informed the veteran of the 
bases of review and the information and evidence required to 
sustain the claim.  He was also told that it was ultimately 
his responsibility to see that pertinent evidence not in 
Federal possession is obtained.  To whatever extent the prior 
VCAA notice letters may have not reached the veteran at the 
correct address, or may have been deficient in notice 
regarding the claim herein adjudicated, these were cured by 
this further notice letter and subsequent readjudication of 
the claim by the SSOC in June 2008.  See Mayfield, Prickett, 
supra.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present case, although 
the December 2007 VCAA notice letter addressing the appealed 
claim did not address the downstream issues of initial rating 
and effective date with regard to claimed benefits 
entitlement under 38 U.S.C.A. § 1151 (and although a grant of 
benefits under section 1151 is not a grant of service 
connection), such errors are harmless because benefits under 
38 U.S.C.A. § 1151 for the veteran's claimed bilateral foot 
disorder are herein denied.  Moreover, the veteran was 
afforded notice of the information required by Dingess for 
the appealed 38 U.S.C.A. § 1151 claim in a letter sent in 
July 2008, though he was not thereafter issued an additional 
SSOC.  

The VCAA letters sent to the veteran requested that he advise 
of any VA and private medical sources of evidence pertinent 
to his claim, and to provide necessary authorization to 
obtain those records.  They also requested evidence and 
information about the treatment and hospitalization the 
subject of the 38 U.S.C.A. § 1151 claim, and subsequent 
treatment, in support of the claim.  In submissions in the 
course of appeal, the veteran informed of VA treatment, and 
recent VA treatment records were duly obtained and associated 
with the claims file.  The veteran was appropriately 
informed, including by the appealed rating decision, an SOC, 
and subsequent SSOCs, of records obtained, and, by 
implication, of records not obtained.  He was also adequately 
informed of the importance of obtaining all relevant records.  
He has not provided authorization to obtain any additional 
existing evidence that has not been requested, and received 
evidence has been associated with the claims file.  No 
further statement has been received from the veteran or his 
attorney indicating the existence of additional pertinent 
evidence to be obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the appealed claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
veteran has presented no avenues of evidentiary development 
that the RO has not pursued by query.  Hence, the case 
presents no reasonable possibility that additional 
evidentiary requests would further the claim.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination 
was required to address the question of etiology of the 
claimed disorder as related to his VA surgical and other 
treatment and hospitalization in 1976.  (Although section 
3.159(c)(4)(C) appears to indicate that these criteria apply 
only to claims for service connection, which is not involved 
herein, the Board has, for the purpose of the present 
decision, assumed its relevance in this case.)  He was 
afforded a VA examination meeting those requirements in June 
2008, and the Board finds that this examination, taken 
together with all the evidence of record, presents sufficient 
competent medical evidence to decide the claim under 
38 C.F.R. § 3.159(c)(4), because medical questions presented 
are adequately addressed for the Board's adjudication herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence further 
examination would constitute an unreasonable delay and 
expenditure of scarce VA resources.  See Counts v. Brown, 
6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) (VA's statutory duty to assist is not a 
license for a "fishing expedition").

The veteran has addressed his claim by written statements.  
He did not request a hearing to address his claim, and there 
is no indication that he desires a further opportunity to 
address his claim that has not been fulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, supra.  The Board finds that the veteran was 
provided the necessary notice and assistance required, as 
discussed above, since he was given ample notice and 
opportunity to remedy deficiencies in his claim.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  

In addition, the Board's October 2003 and November 2007 Board 
remands required certain development which has been 
fulfilled.  The veteran was duly provided required notice and 
assistance in furtherance of his claim, and was afforded the 
appropriate opportunity to respond.  The veteran was 
thereafter afforded a VA examination which substantially 
complied with the remand development questions and responses 
required by Board remand instructions.  The Board is 
satisfied that the examination report, taken together with 
all the evidence of record, is sufficient for Board 
adjudication of the appealed claim.  Further remand 
requirements were also complied with, including issuance of 
an SSOC in June 2008.  Only substantial, and not strict, 
compliance with the terms of a Board remand is required 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  
D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Moreover, the claimant has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.   To the contrary, by a September 2007 
submission, the veteran's authorized representative sought to 
waive further VCAA notice and waive RO review of newly 
submitted evidence.  (Board remand in November 2007 was 
nonetheless required pursuant to the Joint Motion approved by 
the October 2006 Court Order.  Thus, the Board concludes that 
all required notice has been given to the appellant.  See 
also Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

II.  Bilateral Foot Disorder Claim under 38 U.S.C.A. § 1151

This case has been pending for more than a decade, and the 
gravamen of the veteran's claim throughout has been that VA 
surgical treatment and hospitalization in 1976 resulted in 
increased severity of his pre-existing bilateral foot 
disorder, and/or additional disability, and that he is 
accordingly entitled to benefits under the provisions of 
38 U.S.C.A. § 1151.  (The veteran has not further clarified 
the scope of his claim under the provisions of 38 U.S.C.A. 
§ 1151, despite an explicit request to clarify his claim by a 
letter issued to the veteran in December 2007 in a 
supplemental attachment to a December 2007 VCAA notice 
letter.)

The criteria applicable under 38 U.S.C.A. § 1151 for claims 
received prior to October 1, 1997, allow compensation where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as a result of hospitalization, medical or 
surgical treatment, awarded under any of the laws 
administered by the Secretary, or as a result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran.  In appropriate cases, disability 
or death compensation shall be awarded in the same manner as 
if such disability, aggravation, or death were service 
connected.  38 U.S.C.A. § 1151 (West 1991) (effective prior 
to October 1, 1997).

The regulatory framework developed by VA to implement 38 
U.S.C.A. § 1151 is contained at 38 C.F.R. § 3.358.  Prior to 
November 1991, VA had long interpreted 38 U.S.C.A. § 1151 to 
require a showing of fault on the part of VA, or the 
occurrence of an accident, to establish entitlement to 
compensation under section 1151 for adverse consequences of 
VA medical treatment, based upon the regulatory provision 
found at 38 C.F.R. § 3.358(c)(3), (4).

However, on November 25, 1991, in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), the U.S. Court of Appeals 
for Veterans Claims invalidated 38 C.F.R. § 3.358(c)(3), 
holding that that portion of the regulation was unlawful 
because it exceeded the authority of the VA Secretary and 
violated the statutory rights granted to veterans by Congress 
under section 1151.  The U.S. Court of Appeals for the 
Federal Circuit subsequently concluded that the VA's 
regulations interpreting section 1151 as requiring fault or 
accident were entitled to no deference, and held that 38 
C.F.R. § 3.358(c)(3) was invalid.  Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993).  On December 12, 1994, the Supreme 
Court similarly held that the VA was not authorized by 
section 1151 to exclude from compensation the "contemplated 
or foreseeable" results of non-negligent medical treatment, 
as provided by 38 C.F.R. § 3.358(c)(3).  Brown v. Gardner, 
513 U.S. 115 (1994).

On March 16, 1995, amended regulations which conformed to the 
Supreme Court's decision were published, and the fault or 
accident requirement of 38 C.F.R. § 3.358(c)(3) was deleted.  
The amendment was made effective November 25, 1991, the date 
the initial Gardner decision was issued by the Court of 
Appeals for Veterans Claims.  60 Fed. Reg. 14,222 (Mar. 16, 
1995).  The interim rule was later adopted as a final rule, 
61 Fed. Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c).  

The regulations provide that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of training, hospitalization, medical or 
surgical treatment, or examination, compensation will be 
payable for such additional disability.  In determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(a), (b)(1)(2).

The regulations specify that the additional disability or 
death must actually result from VA hospitalization or medical 
or surgical treatment, and not merely be coincidental 
therewith.  In the absence of evidence satisfying this 
causation requirement, the mere fact that aggravation 
occurred will not suffice to make the additional disability 
or death compensable.  38 C.F.R. § 3.358(c)(1)(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those that are certain to result from, or were intended to 
result from, the medical or surgical treatment provided. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

Congress eventually took action to overrule the Supreme Court 
decision in the Gardner case, by amending 38 U.S.C.A. § 1151, 
effective for claims filed on or after October 1, 1997, to 
preclude compensation in the absence of negligence or other 
fault on the part of VA, or an event not reasonably 
foreseeable.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2874, 
2926-27 (1996), codified at 38 U.S.C.A. § 1151 (West 2002); 
see also VAOPGCPREC 40-97 (Dec. 31, 1997).

The Board notes that new regulations pertaining to 
disabilities resulting from VA negligence, which implement 
the post-Gardner changes to 38 U.S.C.A. § 1151, went into 
effect on September 2, 2004.  See 69 Fed. Reg. 46,433-35 
(Aug. 3, 2004), now codified at 38 C.F.R. § 3.361.  That 
amendment applies only to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97, supra.

The veteran filed his current claim seeking compensation 
benefits under 38 U.S.C.A. § 1151 in September 1995, after 
the issuance of the Gardner precedent but before the 
legislation enacted in October 1997.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
this claim must be adjudicated in accord with the earlier 
version of 38 U.S.C.A. § 1151 and the May 23, 1996, final 
regulation.  As a result, neither evidence of an unforeseen 
event nor evidence of VA negligence would be required in 
order for this claim to be granted.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection (or claims 
pursuant to 38 U.S.C.A. § 1151) by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).

In support of his claim, the veteran has submitted numerous 
opinion letters by a treating podiatric surgeon, Dr. A.  
However, the medical history indicates that Dr. A was 
involved in treatment of the veteran.  The medical record 
includes no record of any foot care or treatment between a 
June 1977 VA clinical note and treatment by Dr. A in 1993.  
Dr. A performed surgery on the veteran's feet in June 1993, 
and performed further surgery on the veteran's feet in March 
1994.  Thereafter in March 1994, the veteran had to undergo 
further surgery by Dr. A, with amputation of the right third 
toe, gangrene in that toe having set in.  The veteran has 
complained of ongoing foot troubles since that time.

The veteran has also provided an opinion by another private 
physician, Dr. R, which opinion, however, was based upon an 
inaccurate medical history provided by the veteran, 
attributing past toe amputations to the September 1976 VA 
surgery, whereas, as noted, those occurred after gangrene set 
in following Dr. A's 1993 and 1994 surgeries.

In October 2004 the veteran underwent an evaluation of his 
feet by a VA registered nurse (RN) who is also a geriatric 
nurse practitioner (GNP).  That evaluation provided no 
opinion related to the VA treatment in 1976. The veteran then 
underwent an evaluation by a VA physiatrist in October 2004, 
who attributed the veteran's neuropathy to his diabetes 
mellitus, but did not otherwise provide an opinion as to the 
veteran's foot disorders.  The veteran was also afforded a VA 
consultation examination by a podiatrist in December 2004, 
who noted current conditions of the foot but provided no 
opinion as to etiology, including as related to the 1976 
surgery.  The October 2004 examining RN also provided an 
undated addendum, opining that "[i]t is not likely that 
current foot problems are secondary to his previous surgery 
in 1976."  It is unclear whether the RN had reviewed the 
podiatrist's consultation examination report, and it is also 
unclear what she would have gleaned from that report, since 
it did not address causation or etiology.

A further VA examination was conducted in June 2008 
addressing questions of etiology of the veteran's bilateral 
foot disorder as related to his VA treatment and 
hospitalization in 1976, including the question of 
aggravation by that treatment and hospitalization for the 
bilateral foot disorders.  As the June 2008 examiner noted, 
the veteran underwent surgery in August 1976 consisting of 
"resection arthroplasty of the toes and a bilateral 
osteotomy of the proximal phalanx, great toe with k-wire 
fixation with first metatarsal bumpectomies medial 1st 
metatarsal head bilaterally."  This was followed by casting.  
As also noted by the June 2008 examiner, the veteran 
"reported no pain in September 1976 but did report continued 
foot pain in December 1976 and June 1977 per clinical 
notes."  The June 2008 examiner further noted the veteran's 
record of surgeries in June 1993 and March 1994 consisting of 
"Reverdin-Green-Laird bunionectomies bilaterally, peg-in-
hole arthrodeses of his digits 2-4 with tenotomies and pin 
insertion bilaterally, elevational osteotomy left third 
metatarsal and left third metatarsal head resection as well 
as a third toe amputation [in March 1994] secondary to an 
infection." 

The examiner assessed that the veteran's ongoing foot 
difficulties, including those necessitating the surgeries in 
August 1976, June 1993, and March 1994, were the result of 
his flat feet as well as peripheral neuropathy due to 
uncontrolled diabetes mellitus.  The examiner concluded that 
the August 1976 surgery and treatment were appropriate and 
had not resulted in additional disability of the feet, but 
rather that it was not at least as likely as not that the 
August 1976 VA treatment and care caused increased severity 
or aggravation, but it was more likely that the veteran's 
ongoing foot disorders had progressed despite ameliorating 
surgeries in August 1976, June 1993, and March 1994.  The 
examiner also noted the veteran's medical history, including 
a decades-long history of uncontrolled diabetes mellitus, 
with electromyographic evidence of axonal demyelinating 
peripheral neuropathy consistent with his diabetes mellitus.

The June 2008 examiner noted the veteran's current complaints 
and considerable current difficulties.  The veteran 
complained of loss of balance; calluses on his feet and toes; 
contracted toes; and burning, numbness, tingling, and sharp 
pain in his feet for the past 32 years.  Current difficulties 
with his feet included pain in the feet at all times, 
swelling of the right foot at all times and the left foot 
with standing, heat in the feet at all times, stiffness in 
the toes of both feet at all times, and lack of endurance of 
both feet.  The examiner assessed that the veteran had a 20 
to 30 percent functional impairment in the feet, including 
due to flare-ups and other functional impairments.  The 
examiner noted the need for ongoing treatment including 
trimming calluses every two to three months, and requiring 
orthopedic shoes with gel pads.  The examiner attributed 
current difficulties with his feet to progression of his foot 
disorders, for which he received treatment including at the 
VAMC in 1976, as well as to his peripheral neuropathy due to 
diabetes mellitus.  

As already noted, Dr. R.'s opinion was based upon inaccurate 
facts, and hence does not warrant weight in the current 
adjudication.  A medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  The Board considers Dr. A.'s opinions, 
seeking to attribute much of the veteran's ongoing foot 
difficulties to his VA surgical treatment in 1976, to be 
inherently self-interested, and in this case considerably 
lacking in credibility, because that physician, as noted, 
performed additional surgery in 1993 and 1994 without 
resolution of the veteran's foot disorders, about which 
treatment Dr. A. may well have been concerned about the 
possibility of liability, including based on gangrene having 
set in necessitating a toe amputation following her first 
surgery in 1993.  Her opinions in support of the veteran's 
claim appear well-tailored to deflect blame away from herself 
and her treatment (more recent by nearly 20 years), and 
toward long-ago VA treatment, for the veteran's current, 
ongoing foot disorders.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  She has 
also provided little basis for her assertions of blame, or 
for conclusions that the veteran's bilateral foot disorders 
in fact increased in severity or that he suffered additional 
disability affecting the feet as a result of the VA treatment 
and hospitalization in 1976.  

Because the June 2008 VA examiner's opinion lacks this self-
interest, is informed by a careful, accurate review of the 
medical history, and displays a careful, nuanced analysis of 
the medical evidence presented, the Board considers the June 
2008 VA examiner's opinion to be more probative and entitled 
to considerably more weight than any conflicting opinion in 
evidence, including that of Dr. A.  Further, the assessments 
of the June 2008 VA examiner are supported by findings 
including upon recent and past VA treatment records and past 
examination records (inclusive of the foot/podiatry 
examinations conducted in October 2004).  A December 2004 
treatment evaluation for the veteran's peripheral neuropathy, 
with EMG testing, also provided an assessment of axonal 
demyelinating peripheral neuropathy, in both the upper and 
lower extremities, without evidence of mononeuropathy or 
radiculopathy, which axonal demyelinating peripheral 
neuropathy which the treating examiner assessed as likely 
secondary to diabetes mellitus.  The veteran was afforded a 
neurological examination in April 2008 with EMG testing, 
which arrived at essentially the same conclusions regarding 
neurological disability as the December 2004 examiner.  




The Board has considered the veteran's contentions of 
persistence of disability from the time of his 1976 VA 
treatment and hospitalization, and his somewhat implicit 
contentions of increased or additional disability as a result 
of that treatment and hospitalization.  However, as with any 
medically complex questions of aggravation or causation, 
particularly where, as here, the veteran had rather severe 
and multi-faceted bilateral foot disabilities prior to he 
1976 treatment and hospitalization, and also has had 
confounding peripheral neuropathy due to uncontrolled or 
poorly controlled diabetes mellitus, attribution of current 
disability to that long-ago treatment and hospitalization is 
simply beyond the ambit of lay knowledge.  Espiritu; cf. 
Jandreau.  Hence, the Board concludes that the veteran's 
opinion in this regard, notwithstanding his personal 
knowledge of ongoing difficulties, is to be afforded little 
weight.  It is the Board's role to decide where to give 
credit and where to withhold the same in weighing evidence 
presented.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Based upon a careful review of the evidence, and affording 
considerable deference to the careful and informed judgment 
of the VA examiner in June 2008, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's VA treatment including surgical treatment, 
hospitalization, and other VA care afforded him in 1976, 
resulted in an increase in the severity of his bilateral foot 
disorder; and the preponderance of the evidence is also 
against that treatment, care, and hospitalization having 
resulted in any additional bilateral foot disability, 
notwithstanding any consideration of fault.  38 U.S.C.A. 
§ 1151 (West 1991); Gardner. 

The preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 1991), for a bilateral foot disorder, 
claimed as due to hospitalization and medical treatment at a 
VA Medical Center in 1976, is denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


